DETAILED CORRESPONDENCE
This detailed action is in response to the arguments and amendments filed on 12/28/2020, and any subsequent filings.
Notations “C_L_”; “Pg”; and “Pr” are used to indicate “column_line_”, page, and paragraph, respectively.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
 Claims 1-3, 5-25 stand rejected. Claim 4 was previously cancelled. Claims 1-3, 5-25 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/20/2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant’s arguments, see Arguments/Remarks, filed 8/20/2021, with respect to 112(a/b) rejections, claim interpretation, and claim/specification objections have been fully considered and are 

Response to Amendment
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-3, 5-11, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Ragusa et al. (US2014/0039373; hereinafter “Ragusa”) in view of Wegener et al. (US2016/0177262; hereinafter “Wegener”) and Schoendorfer (US5194145), and further in view of Fredericks (US6,691,047).
Applicant’s claims are directed towards an apparatus.
Regarding claims 1-3, 5-11, and 24; Ragusa discloses a system for processing biological cell suspensions comprising:
a) a disposable fluid circuit including a separation device (See Ragusa Fig. 1-2, par. [15, 17, 32, 45]; system 100 may be utilized with disposable set 200 that contains a separation device), a fluid flow path in flow communication with said separation device and one more fluid access devices for establishing fluid communication between said flow path and one or more source containers of a biological cell suspension (See Ragusa Fig. 1-2, par. [26]; venous access device 24 is connected to the separation device in disposable set 200);
b) a reusable hardware unit comprising a separation device drive unit for receiving said separation device (See Ragusa Fig. 1-2; the components in system 100 are reusable while components in system 200 are disposable.), an operator input and a controller for directing the processing of the biological cell suspension coupled to said input (See Ragusa Fig. 1-2, par. [11, 31]; controller 190 may have an input device 198 that allows system operator to input information and supply the controller with information. The controller may control the speed of the separation device. Controller controls the overall operation of the system 100.), the controller configured:
ii. to receive a processing parameter comprising the total volume of the biological cell suspension to be processed from the one or more source containers (See Ragusa Fig. 1-2, par. [11, 31]; controller 190 may have an input device 198 that is inputted with the target volume of whole blood to withdraw);
iii. to receive a processing parameter comprising the concentration of cells in said one or more source containers (See Ragusa Fig. 1-2, par. [31, 40]; controller 190 may have a target volume of red blood cells to be collected. The controller can further determine when the bowl 120 is full of red blood cells based upon the amount of whole blood drawn and the hematocrit of the whole blood.); and
v. to direct the withdrawal of said biological cell suspension from said one or more source containers (See Ragusa Fig. 1-2, par. [26]; venous access device 24 is connected to the separation device in disposable set 200. Pr. 8, 10; controller controls the fluid through the apparatus and may control the operation of the draw pump. The draw pump may be stopped by the controller when the first of a target whole blood is withdrawn).
Ragusa does not disclose b) receiving said disposable fluid circuit by mounting said circuit on said hardware unit; and i. to receive a processing parameter comprising the total number of the one or more source containers of the biological cell suspension, and iv. to calculate the number of draws from said one or more source containers and the volume of each said draw based on one or more of said processing parameters. 
However, Ragusa does indicate a whole blood separations system that looks to reduce the overall cost and complexity of the system (See Ragusa par. [44]).
Wegener relates to the prior art by disclosing an apparatus for washing biological fluids (i.e. cells) (See Wegener abstract), and further discloses b) receiving said disposable fluid circuit by mounting said circuit on said hardware unit (See Wegener Fig. 3, Pr. 31; device 101 has a cylindrical housing 12 mounted concentrically about a longitudinal vertical central axis, with an internal member 14 that is mounted concentric with the central axis 11. Pr 36 Wegener discloses patent pub no. US2013/0092630 contains a method and system for washing biological cells using a reusable hardware apparatus that receives the disposable fluid circuit); and i. to receive a processing a parameter comprising the total number of source containers of a biological cell suspension (See Wegener Pr. 37; the apparatus 200 prompts the user to enter selected parameters, such as the amount of cell suspension to be washed, the number of washings to take place, etc. Pr. 20, Fig. 1; biological cell suspension to be washed or otherwise treated is provided in source container 102. Thus, the amount of cell suspension to be washed, that is located in source container 102, indicates the amount of source containers.). Wegener further indicates that the construction of the separation device contains a shear gap that has Taylor-Couette flow, such as Taylor vortices, when operating at the desired relative rotational speed (See Wegener Pr. 32)
Schoendorfer relates to the prior art by providing a membrane filtration of matter from liquid suspension, particularly biomedical applications (See Schoendorfer C1L9-14); and further discloses a filtration system to fractionate the constituents of blood (See Schoendorfer C1L9-13). Schoendorfer discloses a spinner that has a filter membrane covering the spinner, where the collection system maintains a substantially uniform vortex action despite filtrate extraction (See Schoendorfer Fig. 1, C6L20-21, C3L60-65). By establishing an operating regime in Couette-type flow, strong but controlled Taylor vortices are created along the length of the spinner. The velocity components at the membrane surface contribute meaningfully to the high shear rate established by the spinner-wall motion, and provide an interior sweeping motion with the radial gap that tends to clear the membrane of matter that would otherwise deposit on the membrane pores (See Schoendorfer C3L40-46). Furthermore, the membrane covered spinner allows the system to continuously centrifuge separation of different components of blood, while further operating at a low cost disposable filter unit for dealing with blood samples (See Schoendorfer C16L15-17, C1L27-31, C1L66-68).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide Ragusa’s whole blood separations system that looks to reduce the overall cost of a system (See Ragusa par. [44]), with Wegener’s container for treating a biological fluid, that contains a cylindrical housing with a membrane separator that utilizes Taylor-Couette flow, such as Taylor vortices, and further indicates inputting the amount of source containers (See Wegener Pr. 31-32, 37), since Schoendorfer indicates that utilizing Couette-type flows can provide strong but controlled Taylor vortices are created along the length of the spinner, which further provide an interior sweeping motion with the radial gap that tends to clear the membrane of matter that would otherwise deposit on the membrane pores (See Schoendorfer C3L40-46). Furthermore, the membrane covered spinner allows the system to continuously centrifuge separation of different components of blood, while further operating at a low cost disposable filter unit for dealing with blood samples (See Schoendorfer C16L15-17, C1L27-31, C1L66-68), thus lowering the overall cost of the system.
The combination of Ragusa, Wegener, and Schoendorfer further does not disclose iv. to calculate the number of draws from said one or more source containers and the volume of each said draw based on one or more of said processing parameters. 
However, the combination discloses that the controller may determine the total volume of whole blood drawn based upon the number of revolutions of the draw pump (See Ragusa par. [16]), and that the total volume of whole blood drawn equals the number of revolutions multiplied the known amount of volume per revolution (See Ragusa Pr. 38).
Fredericks relates to the prior art by disclosing a peristaltic pump that is utilized in medical instruments (See Fredericks abstract; C1L5-30). Fredericks further indicates that the quality of the dialysis treatment is directly related to the control over the amount of the patient's blood that flows through the dialyzer. Blood flow inaccuracy, often due to inaccurate blood pump calibration, is well known in dialysis clinics. These inaccuracies can be due to the fact that the inlet pressure to the blood pump (typically measured in the arterial line) has a significant effect upon the stroke volume of peristaltic pumps. Frederick’s invention provides a way of precisely calibrating the pump to account or compensates for the variations in inlet pressure by executing a software program to calculate the volume per revolution (See Fredericks claim 14; C1L31-49).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the combination’s system that generally calculates the total volume of whole blood drawn by utilizing the number of revolutions and amount of volume per revolution, with Frederick’s software program to more calculates the volume per revolution, in order to provide a more precise calibration of the pump to account or compensates for any variations in the inlet pressure during dialysis. Since Fredericks indicates that the quality of the dialysis treatment is directly related to the control over the amount of the patient's blood that flows through the dialyzer. Blood flow inaccuracy, often due to inaccurate blood pump calibration, is well known in dialysis clinics. These inaccuracies can be due to the fact that the inlet pressure to the blood pump (typically measured in the arterial line) has a significant effect upon the stroke volume of peristaltic pumps (See Fredericks claim 14; C1L31-49).
The above embodiment is further claim mapped to dependent claims, listed below in the “Additional Disclosures Included” section.
Additional Disclosures Included:
Claim 2: The system of claim 1 wherein said controller is further configured to receive a processing parameter comprising a final targeted cell concentration (See Ragusa par. [31, 40]; a target volume of red blood cells to collect, the amount of red blood cells may be determined based upon the amount of whole blood drawn and the hematocrit of the whole blood) and wherein said controller is configured to calculate the number and volume of draws based at least in part on said targeted cell concentration (See Ragusa par. [16]; the controller may determine the total volume of whole blood drawn based upon the number of revolutions of the draw pump).
Claim 3: The system of claim 1 wherein said controller is configured to receive a processing parameter comprising the volume of said biological cell suspension to be processed and the number of biological cell suspension source containers (See Ragusa par. [30, 31]; input the target volume of whole blood to withdraw. The blood in the bowl 120 is further transferred for further processing. See Wegener Pr. 37; the apparatus 200 prompts the user to enter selected parameters, such as the amount of cell suspension to be washed, the number of washings to take place, etc. Pr. 20, Fig. 1; biological cell suspension to be washed or otherwise treated is provided in source container 102. Thus, the amount of cell suspension to be washed, that is located in source container 102, indicates the amount of source containers.).
Claim 5: The system of claim 1 wherein the volume and/or concentration of each of said plurality of biological cell source containers are estimated to be the same (See Ragusa Fig. 1-3; each source of blood (i.e. bag/donor) will remove the same amount of fluid).
Claim 6: The system of claim 1 wherein said one or more containers includes a single source container and wherein said controller is configured to sequentially draw a series of predetermined amounts of the biological cell suspension from saidsingle source container of said suspension (See Ragusa par. [16, 31]; the draw pump pulls blood out via revolutions, i.e. sequentially. See Wegener Fig. 1, Pr. 19, source container 102, and the sterile sequential processing of biological fluids). 
Claim 7: The system of claim 1 wherein said disposable fluid circuit comprises an in-process container, one or more waste containers and one or more final collection containers (See Ragusa par. [26-27, 30]; container 22 is labeled waste, storage bag 50 for collecting the red blood cell, bowl 120 collects the blood to be processed). 
Claim 8: The system of claim 1 wherein said controller is configured to generate a prompt when the contents of one of a plurality of source containers have been processed by said system (See Ragusa Fig. 4-5, par. [8, 12, 15, 42]; controller 190 may stop drawing whole blood from the donor/source (step 470) and stop the bowl 120 from spinning. The signal to the system to stop drawing whole blood).
Claim 9: The system of claim 1 wherein said controller is configured to draw a pre-determined volume of a biological cell suspension from a sole source of said suspension (See Ragusa Fig. 1-2, par. [31, 40]; controller 190 may have a target volume of red blood cells to be collected. The controller can further determine when the bowl 120 is full of red blood cells based upon the amount of whole blood drawn and the hematocrit of the whole blood.). 
Claim 10: The system of Claim 1 wherein said separation device comprises a membrane mounted onto a spinning member within a separator housing including an inlet and one or more outlets and a gap defined by the membrane and an inner surface of said housing (See Wegener Fig. 3, Pr. 31, 33; membrane 62 is mounted onto rotary spinner 14, with inlet orifice 22 and exit orifice 48, and further a gap 16 that is between the interior surface of housing 12 and the exterior surface of rotary spinner 14.).
Claim 11: The system of claim 1 wherein said one or more containers comprise a plurality of source containers and wherein said disposable fluid circuit is adapted to for connection to the one or more source containers (See Ragusa Fig. 1-2, par. [13]; the source may be a donor or whole blood storage container. See Wegener Fig. 1, Pr. 37; the apparatus 200 prompts the user to enter selected parameters, such as the amount of cell suspension to be washed, the number of washings to take place, etc. Pr. 20, Fig. 1; biological cell suspension to be washed or otherwise treated is provided in source container 102. Thus, the amount of cell suspension to be washed, that is located in source container 102, indicates the amount of source containers.).
Claim 24: The system of Claim 1 wherein the controller is configured to dilute said biological cell suspension based on the concentration in said one or more source containers (See Wegener Pr. 50; diluting the biological cells with the wash solution. The method determines the concentration ratio of the biological cells to be washed in the washing procedure, and determining a maximum input concentrated as a function of a maximum output concentration and the concentration ratio.). 

Claims 12-21 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Ragusa et al. (US2014/0039373; hereinafter “Ragusa”) in view of Wegener et al. (US2016/0177262; hereinafter “Wegener”) and Schoendorfer (US5194145), and further in view of Fredericks (US6,691,047).
Applicant’s claims are directed towards a method.
Regarding claims 12-21 and 25; Ragusa discloses an automated method for processing a biological cell suspension from one or more source containers of a biological cell suspension in an automated cell processor including a cell processing apparatus (See Ragusa Pr. 3, 24, Fig. 1; automated whole blood collection system), and a controller (See Ragusa Fig. 1-2, par. [11, 31]; controller 190 may have an input device 198 that allows system operator to input information and supply the controller with information), said method comprising:
b) receiving in said controller a processing parameter comprising the total volume of the biological cell suspension to be processed from one or more source containers (See Ragusa Fig. 1-2, par. [11, 31]; controller 190 may have an input device 198 that allows system operator to input information and supply the controller with information. The controller may control the speed of the separation device. Controller controls the overall operation of the system 100.);
c) receiving in said controller a processing parameter comprising the concentration of cells in said one or more source containers (See Ragusa Fig. 1-2, par. [31, 40]; controller 190 may have a target volume of red blood cells to be collected. The controller can further determine when the bowl 120 is full of red blood cells based upon the amount of whole blood drawn and the hematocrit of the whole blood.); and
e) automatically drawing under the direction of the controller said biological cell suspension from said one or more source containers and processing said biological cell suspension according to the received processing parameters (See Ragusa par. [16, 31]; the draw pump pulls blood out via revolutions, i.e. sequentially. Fig. 1-2, par. [26]; venous access device 24 is connected to the separation device in disposable set 200. Pr. 8, 10; controller controls the fluid through the apparatus and may control the operation of the draw pump. The draw pump may be stopped by the controller when the first of a target whole blood is withdrawn).
Ragusa does not disclose a fluid circuit mounted on said device and a) receiving in said controller a processing parameter comprising the total number of source containers of the biological cell suspension; 
However, Ragusa does indicate a whole blood separations system that looks to reduce the overall cost and complexity of the system (See Ragusa par. [44]).
Wegener relates to the prior art by disclosing an apparatus for washing biological fluids (i.e. cells) (See Wegener abstract), and further discloses a fluid circuit mounted on said device (See Wegener Fig. 3, Pr. 31; device 101 has a cylindrical housing 12 mounted concentrically about a longitudinal vertical central axis, with an internal member 14 that is mounted concentric with the central axis 11. Pr 36 Wegener discloses patent pub no. US2013/0092630 contains a method and system for washing biological cells using a reusable hardware apparatus that receives the disposable fluid circuit); and a) receiving in said controller a processing parameter comprising the total number of source containers of a biological cell suspension (See Wegener Pr. 37; the apparatus 200 prompts the user to enter selected parameters, such as the amount of cell suspension to be washed, the number of washings to take place, etc. Pr. 20, Fig. 1; biological cell suspension to be washed or otherwise treated is provided in source container 102. Thus, the amount of cell suspension to be washed, that is located in source container 102, indicates the amount of source containers.). Wegener further indicates that the construction of the separation device contains a shear gap that has Taylor-Couette flow, such as Taylor vortices, when operating at the desired relative rotational speed (See Wegener Pr. 32).
Schoendorfer relates to the prior art by providing a membrane filtration of matter from liquid suspension, particularly biomedical applications (See Schoendorfer C1L9-14); and further discloses a filtration system to fractionate the constituents of blood (See Schoendorfer C1L9-13). Schoendorfer discloses a spinner that has a filter membrane covering the spinner, where the collection system maintains a substantially uniform vortex action despite filtrate extraction (See Schoendorfer Fig. 1, C6L20-21, C3L60-65). By establishing an operating regime in Couette-type flow, strong but controlled Taylor vortices are created along the length of the spinner. The velocity components at the membrane surface contribute meaningfully to the high shear rate established by the spinner-wall motion, and provide an interior sweeping motion with the radial gap that tends to clear the membrane of matter that would otherwise deposit on the membrane pores (See Schoendorfer C3L40-46). Furthermore, the membrane covered spinner allows the (See Schoendorfer C16L15-17, C1L27-31, C1L66-68).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide Ragusa’s whole blood separations system that looks to reduce the overall cost of a system (See Ragusa par. [44]), with Wegener’s container for treating a biological fluid, that contains a cylindrical housing with a membrane separator that utilizes Taylor-Couette flow, such as Taylor vortices, and further indicates inputting the amount of source containers (See Wegener Pr. 31-32, 37), since Schoendorfer indicates that utilizing Couette-type flows can provide strong but controlled Taylor vortices are created along the length of the spinner, which further provide an interior sweeping motion with the radial gap that tends to clear the membrane of matter that would otherwise deposit on the membrane pores (See Schoendorfer C3L40-46). Furthermore, the membrane covered spinner allows the system to continuously centrifuge separation of different components of blood, while further operating at a low cost disposable filter unit for dealing with blood samples (See Schoendorfer C16L15-17, C1L27-31, C1L66-68), thus lowering the overall cost of the system.
The combination of Ragusa, Wegener, and Schoendorfer further does not disclose d) calculating the number of draws from said one or more source containers and the volume of each said draw based on one or more of said processing parameters.
However, the combination discloses that the controller may determine the total volume of whole blood drawn based upon the number of revolutions of the draw pump (See Ragusa par. [16]), and that the total volume of whole blood drawn equals the number of revolutions multiplied the known amount of volume per revolution (See Ragusa Pr. 38).
Fredericks relates to the prior art by disclosing a peristaltic pump that is utilized in medical instruments (See Fredericks abstract; C1L5-30). Fredericks further indicates that the quality of the dialysis treatment is directly related to the control over the amount of the patient's blood that flows through the dialyzer. Blood flow inaccuracy, often due to inaccurate blood pump calibration, is well known in dialysis clinics. These inaccuracies can be due to the fact that the inlet pressure to the blood pump (typically measured in the arterial line) has a significant effect upon the stroke volume of peristaltic pumps. Frederick’s (See Fredericks claim 14; C1L31-49).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the combination’s system that generally calculates the total volume of whole blood drawn by utilizing the number of revolutions and amount of volume per revolution, with Frederick’s software program to more calculates the volume per revolution, in order to provide a more precise calibration of the pump to account or compensates for any variations in the inlet pressure during dialysis. Since Fredericks indicates that the quality of the dialysis treatment is directly related to the control over the amount of the patient's blood that flows through the dialyzer. Blood flow inaccuracy, often due to inaccurate blood pump calibration, is well known in dialysis clinics. These inaccuracies can be due to the fact that the inlet pressure to the blood pump (typically measured in the arterial line) has a significant effect upon the stroke volume of peristaltic pumps (See Fredericks claim 14; C1L31-49).
The above embodiment is further claim mapped to dependent claims, listed below in the “Additional Disclosures Included” section.
Additional Disclosures Included:
Claim 13: The method of claim 12 further comprising receiving a target concentration of a processed final cell product (See Ragusa par. [31, 40]; a target volume of red blood cells to collect, the amount of red blood cells may be determined based upon the amount of whole blood drawn and the hematocrit of the whole blood).
Claim 14: The method of claim 12 further comprising generating an alert if the final target concentration of a processed final cell product cannot be achieved with the biological cell suspension to be processed (See Ragusa Fig. 4-5, par. [8, 12, 15, 42]; controller 190 may stop drawing whole blood from the donor/source (step 470) and stop the bowl 120 from spinning. The signal to the system to stop drawing whole blood).
Claim 15: The method of claim 13 further comprising calculating the number of draws from said one or more source containers and the volume of each of said draws based upon the final target concentration of a processed final cell product to the total volume of the biological cell suspension to be (See Ragusa par. [16]; the controller may determine the total volume of whole blood drawn based upon the number of revolutions of the draw pump).
Claim 16: The method of claim 12 comprising drawing the biological cell suspension from one or more source containers of biological cell suspension into a disposable fluid circuit comprising one or more final collection containers, one or more waste containers and an in-process container (See Ragusa par. [26-27, 30]; container 22 is labeled waste, storage bag 50 for collecting the red blood cell, bowl 120 collects the blood to be processed).
Claim 17: The method of claim 12 comprising comparing the final target concentration of a processed final cell product to the total volume capacity of one or more collection containers (See Ragusa par. [42]; controller 190 monitors the volume of whole blood drawn as well as the volume of red blood cells collected in bowl 120, and further compares the values to the target/maximum value.).
Claim 18: The method of claim 16 comprising concentrating said biological cells and holding said concentrated biological cells in said in process container (See Ragusa Fig. 1-3, par. [26-27, 30]; storage bag 50 for collecting the red blood cell).
Claim 19: The method of claim 18 further comprising drawing a pre-determined volume of said biological cell suspension from said one or more source containers during said holding (See Ragusa Fig. 1-2, par. [31, 40]; controller 190 may have a target volume of red blood cells to be collected. The controller can further determine when the bowl 120 is full of red blood cells based upon the amount of whole blood drawn and the hematocrit of the whole blood.).
Claim 20: The method of claim 19 further comprising continuously adding concentrated biological cells to said in-process container (Ragusa Fig. 1-2; bowl 120 continuously collects red blood cells into bowl 120 that processes the blood).
Claim 21: The method of claim 18 comprising monitoring the concentration of said concentrated biological cells in said in-process container (Ragusa Fig. 1-2, par.[28, 38]; bowl 120 continuously collects red blood cells into bowl 120 that processes the blood via optical sensor 14 as well as pressure sensors).
Claim 25: The automated method of Claim 12 further comprising diluting the biological cell suspension based on the concentration in said one or more source containers based on said received processing parameter comprising the concentration of cells (See Wegener Pr. 50; diluting the biological cells with the wash solution. The method determines the concentration ratio of the biological cells to be washed in the washing procedure, and determining a maximum input concentrated as a function of a maximum output concentration and the concentration ratio.).

Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Ragusa et al. (US2014/0039373; hereinafter “Ragusa”), Wegener et al. (US2016/0177262; hereinafter “Wegener”), Schoendorfer (US5194145), and Fredericks (US6,691,047), as applied to claim 12 above, and further in view of Corash et al. (US2018/0318348; hereinafter “Corash”).
Applicant’s claims are directed towards a method.
Regarding claims 22 and 23; the combination of Ragusa, Wegener, and Schoendorfer discloses the method of claim 12 (See claim 12 supra). 
The combination does not disclose further comprising processing between 1-100 liters of the biological cell suspension using a single fluid circuit. Ragusa does indicate that the system may be repeated in drawing/processing whole blood until a target volume of whole blood is collected (See Ragusa par. [52]).
Corash discloses blood handling systems utilized in blood processing have bags that are typically designed to hold various fluids with volumes ranging from 50mL to 2 liters (See Corash par. [126]). Corash further discloses that blood collection and processing serves a critical role in healthcare worldwide, with millions of units of donated whole blood are collected, and separated into clinically therapeutic components (red blood cells, platelets, and plasma), and further stored for use (See Corash par. [3]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the combination’s blood processing system that processes whole blood bags, with Corash’ blood bags that holds volumes of 2 liters, since Ragusa indicates repeating a drawing/processing of blood until a target volume of red blood cells is collected, while Corash indicates that blood collection and processing is a critical part in healthcare worldwide, and that proper processing/storage for usage is required (See Corash par. [3]). 
The above embodiment is further claim mapped to dependent claims, listed below in the “Additional Disclosures Included” section.
Additional Disclosures Included:
Claim 23: The method of claim 22 comprising processing said biological cell suspension from a single container (See Ragusa Fig. 1-3; blood bowl 120. Alternatively, the patient giving the blood is one container. See Corash Fig. 1, par. [180]; blood bags 112, 114, 116 are all individual containers that link into one lead 120).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Min (2017/0274134), Kusters (US2015/0166957), Radwanski (2016/0144098) and Blickhan (US2013/0334139) – similar blood separation apparatus.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONOVAN C BUI-HUYNH whose telephone number is (571)272-0379.  The examiner can normally be reached on M-F, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Ramdhanie can be reached on 5712703240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/Bobby Ramdhanie/Supervisory Patent Examiner, Art Unit 1779